DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 5-7, 9, 12-13, and 15-20 are amended. Claim 8 is as previously presented. Claims 21-26 are newly added. Claims 2-4, 10-11, and 14 have been cancelled. Therefore, claims 1, 5-9, 12-13, and 15-26 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on March 23, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claims 1-17 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 12, 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 20170164783 A1, hereinafter Sauerwein) in view of Ahmed (US 20180084944 A1) in further view of Terrell, JR. et al. (US 20180296031 A1, hereinafter Terrell Jr.) and Ahmed (WO 2011019560 A1, hereinafter Ahmed, WO).
Regarding claim 1, Sauerwein discloses a pellet grill (Para. 0005, lines 1-4, “Enclosed cavity cooking equipment…devices such gas or electric ovens, smokers (wood pellet, wood stick, etc.)…”), comprising: 
a main body defining a cooking chamber (Para. 0013, lines 2-4, “…the present invention provides a cooking chamber that may be heated using one or more of multiple possible fuels.”); 
a cooking grate located within the main body above the burner (Para. 0038, lines 5-7, “At least one rack or grate 310 may be provided in a horizontal orientation within chamber 305 to hold food during the cooking process.”); and 
a grease deflection bar assembly located within the main body above the burners and below the cooking grate (Para. 0039, lines 2 from end, “The covers 332, 334, 336 may protect the burners 322, 324, 326 from drippings, such as grease…”), the grease deflection bar configured to:
receive grease from an item of food positioned on the cooking grate (Para. 0039, lines 11-13, “The covers 332, 334, 336 may protect the burners 322, 324, 326 from drippings, such as grease…”); and:
-2-U.S. Patent App. No. 16/677,931Attorney Docket No. 20380/PGO11-US-NPResponse to Office Action dated March 11, 2022direct the grease received at the grease deflection bar toward the first and second grease channels (Para. 0040, lines 2-5, “…deflect drippings from foods cooked upon cooking rack 310 away from the sides of chamber 305 and onto a plurality of drain pans 345 arranged beneath the burners 322, 324, 326…”, where in Modified Fig. 3, the drain pans form a channel at the bottom of the main body).
Sauerwein does not disclose:
the grease deflection bar assembly including a front rack, a rear rack, front tabs, rear tabs and a grease deflection bar extending between the front and rear racks;
the second lateral extent of the grease deflector bar spans across the first lateral extent of the burn pot;
a burn pot located within the main body in alignment with the opening and between the first and second grease channels, the burn pot having a first lateral extent;
the main body including an opening, 
a first grease channel, and 
a second grease channel, 
the opening extending through a bottom portion of an outer wall of the main body, the first grease channel formed along the bottom portion of the outer wall and extending to a first side of the opening, the second grease channel formed along the bottom portion of the outer wall and extending to a second side of the opening located opposite the first side of the opening.
However, Ahmed discloses, in the similar field of grilling and cooking apparatuses, a deflection bar assembly (Para. 0078, lines 12-13, “…second set of cooking members 2510 and end cross members 2508 comprise lower cooking grate…”) with a front and rear rack with tabs hold multiple grease deflection bars (Modified Fig. 26, where the front and rear rack along with tabs are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease deflection bars in Sauerwein to use front and rear racks with tabs in order to create a singular assembly as taught by Ahmed.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a single grate assembly with grease deflectors so to prevent unnecessary movement in the grease deflector bars as stated by Ahmed, Para. 0079, lines 3 from end, “…normally remain a single piece during use…”, where the assembly as a singular piece have end pieces that allow, Para. 0013, lines 1-3, “…the first and second cross members removably nest to prevent lengthwise movement…”.

    PNG
    media_image1.png
    653
    959
    media_image1.png
    Greyscale

Modified Figure 26, Ahmed
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the burn pot and prevents grease from dripping (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”) and a burn pot located in a central location of the grill, where the burn pot is not relied upon for alignment with an opening on the bottom of the grill but for the feature of a burn pot itself (Para. 0028, lines 5-6, “A pellet feeder 36 (FIGS. 4 and 5) feeds pellets into the fire pot 58”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr and to use the burn pot as taught by Terrell Jr. in replacement of the burners from Sauerwein. 
	One of ordinary skill in the art would have been motivated to make these modifications in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…” and gain the advantage of not having ash being circulated within the food due to the mesh floor in the fire pot as stated by Terrell, JR., Para. 0007, lines 4-14, “…fire pot through combustion air openings above the mesh floor. As the fuel pellets bum and turn to ash, the ash falls through the mesh floor into the ash cup below…the ash is not deposited on the food being smoked”. 
	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.
Additionally, Ahmed, WO discloses in the similar field of grilling apparatuses, a grill with an main body containing an opening on the bottom surface of the grill (Page 11, line 3, “…a first drain orifice 42.”), a first and second grease channel that form along the bottom portion of the grill and extend to the opening (Page 11, lines 8-9, “The sloping surface 40…The second function is to aggressively evacuate grease and fat drippings that pass through the slots 30 in the cooking grate to a grease collection point outside the grill body.”, where the sloping surface contains multiple grease channels that form from the bottom of the grill to the opening), where the channels are located on opposite sides of each other (Modified Fig. 3, where there are multiple channels and there are channels opposite to each other, Page 11, lines 5-7, “… reflective cone 40 having a conical or frusto-conical shape as shown. But it will be clear to those of ordinary skill in the art that other embodiments, including rectangular profiles, may produce the same effect.”, where other shapes can be used) and where the heating element is aligned with the bottom opening and has grease channels on both sides (Modified Fig. 3, where electric heating element 32 is aligned with the bottom opening and is between the grease channels). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the main body of modified Sauerwein to include the first and second grease channels opposite to a bottom opening as taught by Ahmed, WO and have the electric heating element be replaced by the burn pot feature from the teaching of Terrell Jr. in modified Sauerwein.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of grease channels that can aggressively evacuate grease quickly while also serving the dual purpose of reflecting radiant heat back towards the cooking grate to improve efficiency of the grill, as stated by Ahmed, WO, Page 11, lines 9-12, “The first function is to reflect downwardly directed radiant heat from the heating element 32 back upwards toward the cooking grate 20. The second function is to aggressively evacuate grease and fat drippings that pass through the slots 30 in the cooking grate to a grease collection point outside the grill body.”.



    PNG
    media_image2.png
    675
    910
    media_image2.png
    Greyscale

Modified Figure 3, Ahmed, WO



Regarding claim 5, modified Sauerwein teaches the apparatus according to claim 4, as set forth above, discloses wherein the second lateral extent of the grease deflection bar is configured to restrict the grease received at the grease deflection bar from contacting the burn pot as the grease is directed toward the first and second grease channel (Inherently disclosed in Sauerwein, Para. 0040, lines 2-5 from end, “Drain pans 345 may also serve to isolate firebox 370 from cooking chamber 305, so as to provide only indirect heat from smoke to chamber 305 from firebox (rather than direct radiant heat) and to prevent drippings from food from entering firebox 370…”, where the combined lateral extent of the covers or grease deflectors serve to additionally isolate the firebox, where the first and second grease channels are taught by Ahmed, WO).
Regarding claim 6, modified Sauerwein teaches the apparatus according to claim 1, as set forth above.
Modified Sauerwein does not disclose:
Further comprising a heat diffuser located within the main body, the heat diffuser being positioned above the burn pot and below the grease deflection - 102 -PATENTbar, the heat diffuser having a third lateral extent greater than or equal to the first lateral extent, wherein the second lateral extent is greater than or equal to the third lateral extent.
However, Terrell Jr. discloses a heat diffuser that has a larger lateral extent than the burn pot (Para. 0028, lines 3-5, “A fire shield 60 (FIG. 4) is positioned adjacent the fire pot 58 to deflect the heat from the fire pot along the length of the barrel 12.”), where when combined with modified Sauerwein will be below the grease deflection bar and be smaller in lateral extent (Modified Fig. 4, where the fire shield is larger than the fire pot, where when combined with Sauerwein are both smaller than the deflector bars). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the burn pot in modified Sauerwein with the fire shield as taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to disperse heat evenly within the grill as stated by Terrell, Jr., Para. 0005, lines 15-16, “A fire shield to disperse the heat evenly…”.


    PNG
    media_image3.png
    561
    752
    media_image3.png
    Greyscale

Modified Figure 4, Terrell Jr.
Regarding claim 7, modified Sauerwein teaches the apparatus according to claim 6, as set forth above, discloses restricting the grease received at the grease deflection bar from contacting the heat diffuser as the grease is directed toward the first and second grease channels (Inherently disclosed in modified Sauerwein, where the firebox 370 will be replaced with the fire pot and diffuser assembly from Terrell, JR., where the grease deflectors and drip pans, Sauerwein, Para. 0040, lines 2-5 from end, “Drain pans 345 may also serve to isolate firebox 370 from the cooking chamber…”, where the first and second grease channels are taught by Ahmed, WO).
Modified Sauerwein does not disclose:
Wherein the second lateral extent of the grease deflection bar spans across the third lateral extent of the heat diffuser.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the diffuser (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…”. 
	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.
Regarding claim 9, modified Sauerwein teaches the apparatus according to claim 1, as set forth above, discloses wherein the grease deflection bar is a first grease deflection bar positioned at a centralized lateral location within the main body (Inherently disclosed in modified Sauerwein, where there are three grease deflectors in Modified Fig. 3, where they are positioned throughout the central location of the grill) and wherein the grease deflection bar assembly further includes: a second grease deflection bar extending between and removably positioned on the front and rear racks (Inherently disclosed in modified Sauerwein, from Ahmed’s teaching, Modified Fig. 26, where there are multiple deflection bars that are evenly spaced from each other, where three deflection bars from the rack-bar assembly can be selected), the second grease deflection bar being laterally spaced apart from the first grease deflection bar; and a third grease deflection bar extending between and removably positioned on the front and rear racks, the third grease deflection bar being laterally spaced apart from the first grease deflection bar and laterally spaced apart from the second grease deflection bar, the first grease deflection bar being located between the second and third grease deflection bars (Inherently disclosed in modified Sauerwein, from Sauerwein, Para. 0051, lines 8-10, “…evenly spaced apart relationship having a regular spacing 1020 between individual adjacent burners…”, where the burners have the deflection bars covering them, where the central grease deflection bar can be considered the ‘first grease deflection bar’).

	Regarding claim 12, Sauerwein discloses a pellet grill (Para. 0005, lines 1-4, “Enclosed cavity cooking equipment… devices such gas or electric ovens, smokers (wood pellet, wood stick, etc.)…”), comprising: 
A main body defining a cooking chamber (Para. 0013, lines 2-4, “…the present invention provides a cooking chamber that may be heated using one or more of multiple possible fuels.”), 
a cooking grate located within the main body above the burner (Para. 0038, lines 5-7, “At least one rack or grate 310 may be provided in a horizontal orientation within chamber 305 to hold food during the cooking process.”); and a grease deflection bar assembly located within the main body above the burner and below the cooking grate (Para. 0039, lines 2 from end, “The covers 332, 334, 336 may protect the burners 322, 324, 326 from drippings, such as grease…”), the grease deflection bar configured to: 
receive grease from an item of food positioned on the cooking grate (Para. 0039, lines 11-13, “The covers 332, 334, 336 may protect the burners 322, 324, 326 from drippings, such as grease…”); and-5-U.S. Patent App. No. 16/677,931Attorney Docket No. 20380/PGO11-US-NPResponse to Office Action dated March 11, 2022 
direct the grease received at the grease deflection bar toward the first and second grease channels (Para. 0040, lines 2-5, “…deflect drippings from foods cooked upon cooking rack 310 away from the sides of chamber 305 and onto a plurality of drain pans 345 arranged beneath the burners 322, 324, 326…”, where in Modified Fig. 3, the drain pans form a channel at the bottom of the main body).
Sauerwein does not disclose:
the grease deflection bar assembly including a first rack, a second rack, and a grease deflection bar extending between the first and second racks;
the second lateral extent of the grease deflector bar spans across the first lateral extent of the burn pot;
a burn pot located within the main body in alignment with the opening and between the first and second grease channels, the burn pot having a first lateral extent; 
the main body including an opening, 
a first grease channel, and a second grease channel, 
the opening extending through a bottom portion of an outer wall of the main body, the first grease channel formed along the bottom portion of the outer wall and extending to a first side of the opening, the second grease channel formed along the bottom portion of the outer wall and extending to a second side of the opening located opposite the first side of the opening; 
However, Ahmed discloses, in the similar field of grilling and cooking apparatuses, a deflection bar assembly (Para. 0078, lines 12-13, “…second set of cooking members 2510 and end cross members 2508 comprise lower cooking grate…”) with a front and rear rack with tabs hold multiple grease deflection bars (Modified Fig. 26, where the front and rear rack along with tabs are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease deflection bars in Sauerwein to use front and rear racks with tabs in order to create a singular assembly as taught by Ahmed.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a single grate assembly with grease deflectors so to prevent unnecessary movement in the grease deflector bars as stated by Ahmed, Para. 0079, lines 3 from end, “…normally remain a single piece during use…”, where the assembly as a singular piece have end pieces that allow, Para. 0013, lines 1-3, “…the first and second cross members removably nest to prevent lengthwise movement…”.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the burn pot and prevents grease from dripping (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”) and a burn pot located in a central location of the grill, where the burn pot is not relied upon for alignment with an opening on the bottom of the grill but for the feature of a burn pot itself (Para. 0028, lines 5-6, “A pellet feeder 36 (FIGS. 4 and 5) feeds pellets into the fire pot 58”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr and to use the burn pot as taught by Terrell Jr. in replacement of the burners from Sauerwein. 
	One of ordinary skill in the art would have been motivated to make these modifications in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…” and gain the advantage of not having ash being circulated within the food due to the mesh floor in the fire pot as stated by Terrell, Jr., Para. 0007, lines 4-14, “…fire pot through combustion air openings above the mesh floor. As the fuel pellets bum and turn to ash, the ash falls through the mesh floor into the ash cup below…the ash is not deposited on the food being smoked”. 
	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.
Additionally, Ahmed, WO discloses in the similar field of grilling apparatuses, a grill with an main body containing an opening on the bottom surface of the grill (Page 11, line 3, “…a first drain orifice 42.”), a first and second grease channel that form along the bottom portion of the grill and extend to the opening (Page 11, lines 8-9, “The sloping surface 40…The second function is to aggressively evacuate grease and fat drippings that pass through the slots 30 in the cooking grate to a grease collection point outside the grill body.”, where the sloping surface contains multiple grease channels that form from the bottom of the grill to the opening), where the channels are located on opposite sides of each other (Modified Fig. 3, where there are multiple channels and there are channels opposite to each other, Page 11, lines 5-7, “… reflective cone 40 having a conical or frusto-conical shape as shown. But it will be clear to those of ordinary skill in the art that other embodiments, including rectangular profiles, may produce the same effect.”, where other shapes can be used) and where the heating element is aligned with the bottom opening and has grease channels on both sides (Modified Fig. 3, where electric heating element 32 is aligned with the bottom opening and is between the grease channels). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the main body of modified Sauerwein to include the first and second grease channels opposite to a bottom opening as taught by Ahmed, WO and have the electric heating element be replaced by the burn pot feature from the teaching of Terrell Jr. in modified Sauerwein.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of grease channels that can aggressively evacuate grease quickly while also serving the dual purpose of reflecting radiant heat back towards the cooking grate to improve efficiency of the grill, as stated by Ahmed, WO, Page 11, lines 9-12, “The first function is to reflect downwardly directed radiant heat from the heating element 32 back upwards toward the cooking grate 20. The second function is to aggressively evacuate grease and fat drippings that pass through the slots 30 in the cooking grate to a grease collection point outside the grill body.”.
Regarding claim 15, modified Sauerwein teaches the apparatus according to claim 12, as set forth above, discloses wherein the second lateral extent of the grease deflection bar is configured to restrict the grease received at the grease deflection bar from contacting the burn pot as the grease is directed toward the first and second grease channels (Inherently disclosed in Sauerwein, Para. 0040, lines 2-5 from end, “Drain pans 345 may also serve to isolate firebox 370 from cooking chamber 305, so as to provide only indirect heat from smoke to chamber 305 from firebox (rather than direct radiant heat) and to prevent drippings from food from entering firebox 370…”, where the combined lateral extent of the covers or grease deflectors serve to additionally isolate the firebox, where the first and second grease channels are taught by Ahmed, WO).
Regarding claim 16, modified Sauerwein teaches the apparatus according to claim 12, as set forth above.
Modified Sauerwein does not disclose:
Further comprising a heat diffuser located within the main body, the heat diffuser being positioned above the burn pot and below the grease deflection - 102 -PATENTbar, the heat diffuser having a third lateral extent greater than or equal to the first lateral extent, wherein the second lateral extent is greater than or equal to the third lateral extent.
However, Terrell Jr. discloses a heat diffuser that has a larger lateral extent than the burn pot (Para. 0028, lines 3-5, “A fire shield 60 (FIG. 4) is positioned adjacent the fire pot 58 to deflect the heat from the fire pot along the length of the barrel 12.”), where when combined with modified Sauerwein will be below the grease deflection bar and be smaller in lateral extent (Modified Fig. 4, where the fire shield is larger than the fire pot, where when combined with Sauerwein are both smaller than the deflector bars). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the burn pot in modified Sauerwein with the fire shield as taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to disperse heat evenly within the grill as stated by Terrell, Jr., Para. 0005, lines 15-16, “A fire shield to disperse the heat evenly…”.
Regarding claim 17, modified Sauerwein teaches the apparatus according to claim 16, as set forth above, discloses restricting the grease received at the grease deflection bar from contacting the heat diffuser as the grease is directed toward the first and second grease channels (Inherently disclosed in modified Sauerwein, where the firebox 370 will be replaced with the fire pot and diffuser assembly from Terrell, Jr., where the grease deflectors and drip pans, Sauerwein, Para. 0040, lines 2-5 from end, “Drain pans 345 may also serve to isolate firebox 370 from the cooking chamber…”, where the first and second grease channels are taught by Ahmed, WO).
Modified Sauerwein does not disclose:
Wherein the second lateral extent of the grease deflection bar spans across the third lateral extent of the heat diffuser.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the diffuser (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…”. 
	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.
	
	Regarding claim 18, Sauerwein discloses a pellet grill (Para. 0005, lines 1-4, “Enclosed cavity cooking equipment…devices such gas or electric ovens, smokers (wood pellet, wood stick, etc.)…”), comprising: 
a main body defining a cooking chamber (Para. 0013, lines 2-4, “…the present invention provides a cooking chamber that may be heated using one or more of multiple possible fuels.”),
a cooking grate located within the main body above the burner (Para. 0038, lines 5-7, “At least one rack or grate 310 may be provided in a horizontal orientation within chamber 305 to hold food during the cooking process.”); 
Sauerwein does not disclose:
A burn pot located within the main body in alignment with the opening and between first and second grease channels, having a first lateral extent; 
a heat diffuser positioned above the burn pot, the heat diffuser having a second lateral extent spanning the first lateral extent; and 
a grease deflection bar positioned above the heat diffuser, the grease deflection bar having a third lateral extent spanning the second lateral extent;
the main body including an opening, 
a first grease channel, and a second grease channel, 
the opening extending through a bottom portion of an outer wall of the main body, the first grease channel formed along the bottom portion of the outer wall and extending to a first side of the opening, the second grease channel formed along the bottom portion of the outer wall and extending to a second side of the opening located opposite the first side of the opening
However, Terrell Jr discloses a burn pot, where the burn pot is not relied upon for alignment with an opening on the bottom of the grill but for the feature of a burn pot itself, (Para. 0028, lines 5-6, “A pellet feeder 36 (FIGS. 4 and 5) feeds pellets into the fire pot 58”, where the burn pot is located in a central location) with a heat diffuser (Para. 0028, lines 3-5, “A fire shield 60 (FIG. 4) is positioned adjacent the fire pot 58 to deflect the heat from the fire pot along the length of the barrel 12.”) above the burn pot where the heat diffuser has a larger lateral extent compared to the burn pot (Modified Fig. 4, where the fire shield is laterally larger than the fire pot), which are both below the grease deflection bar (Modified Fig. 4, where the grease deflection bar 28 is above the fire shield and fire pot) and a grease deflector with a lateral extent that spans the burn pot and prevents grease from dripping (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the firebox, which is already below the deflection bars, in Sauerwein with the firepot and fire shield and grease deflector to spread heat as taught by Terrell Jr, where with this configuration, the cooking grates are in Sauerwein are still located above the burn pot.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not having ash being circulated within the food due to the mesh floor in the fire pot as stated by Terrell, Jr., Para. 0007, lines 4-14, “…fire pot through combustion air openings above the mesh floor. As the fuel pellets bum and turn to ash, the ash falls through the mesh floor into the ash cup below…the ash is not deposited on the food being smoked” and to gain the advantage of being able to disperse heat evenly within the grill as stated by Terrell, Jr., Para. 0005, lines 15-16, “A fire shield to disperse the heat evenly…” and to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…”.
	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.
Additionally, Ahmed, WO discloses in the similar field of grilling apparatuses, a grill with an main body containing an opening on the bottom surface of the grill (Page 11, line 3, “…a first drain orifice 42.”), a first and second grease channel that form along the bottom portion of the grill and extend to the opening (Page 11, lines 8-9, “The sloping surface 40…The second function is to aggressively evacuate grease and fat drippings that pass through the slots 30 in the cooking grate to a grease collection point outside the grill body.”, where the sloping surface contains multiple grease channels that form from the bottom of the grill to the opening), where the channels are located on opposite sides of each other (Modified Fig. 3, where there are multiple channels and there are channels opposite to each other, Page 11, lines 5-7, “… reflective cone 40 having a conical or frusto-conical shape as shown. But it will be clear to those of ordinary skill in the art that other embodiments, including rectangular profiles, may produce the same effect.”, where other shapes can be used) and where the heating element is aligned with the bottom opening and has grease channels on both sides (Modified Fig. 3, where electric heating element 32 is aligned with the bottom opening and is between the grease channels). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the main body of modified Sauerwein to include the first and second grease channels opposite to a bottom opening as taught by Ahmed, WO and have the electric heating element be replaced by the burn pot feature from the teaching of Terrell Jr. in modified Sauerwein.	
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of grease channels that can aggressively evacuate grease quickly while also serving the dual purpose of reflecting radiant heat back towards the cooking grate to improve efficiency of the grill, as stated by Ahmed, WO, Page 11, lines 9-12, “The first function is to reflect downwardly directed radiant heat from the heating element 32 back upwards toward the cooking grate 20. The second function is to aggressively evacuate grease and fat drippings that pass through the slots 30 in the cooking grate to a grease collection point outside the grill body.”.
Regarding claim 19, modified Sauerwein teaches the apparatus according to claim 18, as set forth above, discloses wherein the grease deflection bar is configured to: receive grease from an item of food positioned on the cooking grate (Inherently disclosed in Sauerwein, Para. 0039, lines 4 from end, “…covers 332, 334, 336 may protect the burners 322, 324, 326 from drippings, such as grease…”); and direct the grease received at the grease deflection bar toward the first and second grease channels formed (Inherently disclosed in Sauerwein, Para. 0040, lines 4-5, “…onto a plurality of drain pans 345 arranged beneath the burners 322, 324, 326…”, where the covers allow grease to drip onto the drain pans, where the first and second grease channels are taught in Ahmed, WO).
Regarding claim 20, modified Sauerwein teaches the apparatus according to claim 19, as set forth above.
Modified Sauerwein does not disclose: 
Wherein the third lateral extent of the grease deflection bar is configured to restrict the grease received at the grease deflection bar from contacting the heat diffuser and the burn pot as the grease is directed toward the first and second grease channels.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the diffuser (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…”. 
	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.
Regarding claim 21, modified Sauerwein teaches the apparatus according to claim 1, as set forth above, discloses wherein the grease deflection bar has an inverted V-shaped profile extending along a length of the grease deflection bar (Inherently disclosed in Sauerwein, Fig. 3, where covers 332, 334, 336 have an inverted V-shaped profile along the entirety of the cover).
Regarding claim 22, modified Sauerwein teaches the apparatus according to claim 21, as set forth above, discloses wherein the inverted V-shaped profile includes an apex located below the cooking grate (Inherently disclosed in Sauerwein, Fig. 3, where covers 332, 334, 336 have an apex because they are in the shape of inverted Vs, where the top of the inverted V is below the cooking grate/rack 310).
Regarding claim 23, modified Sauerwein teaches the apparatus according to claim 12, as set forth above, discloses wherein the grease deflection bar has an inverted V-shaped profile extending along a length of the grease deflection bar (Inherently disclosed in Sauerwein, Fig. 3, where covers 332, 334, 336 have an inverted V-shaped profile along the entirety of the cover).
Regarding claim 24, modified Sauerwein teaches the apparatus according to claim 23, as set forth above, discloses wherein the inverted V-shaped profile includes an apex located below the cooking grate (Inherently disclosed in Sauerwein, Fig. 3, where covers 332, 334, 336 have an apex because they are in the shape of inverted Vs, where the top of the inverted V is below the cooking grate/rack 310).
Regarding claim 25, modified Sauerwein teaches the apparatus according to claim 18, as set forth above, discloses wherein the grease deflection bar has an inverted V-shaped profile extending along a length of the grease deflection bar (Inherently disclosed in Sauerwein, Fig. 3, where covers 332, 334, 336 have an inverted V-shaped profile along the entirety of the cover).
Regarding claim 26, modified Sauerwein teaches the apparatus according to claim 25, as set forth above, discloses wherein the inverted V-shaped profile includes an apex located below the cooking grate (Inherently disclosed in Sauerwein, Fig. 3, where covers 332, 334, 336 have an apex because they are in the shape of inverted Vs, where the top of the inverted V is below the cooking grate/rack 310).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 20170164783 A1, hereinafter Sauerwein) in view of Ahmed (US 20180084944 A1) and in view of Terrell, JR. et al. (US 20180296031 A1, hereinafter Terrell Jr.) and in further view of Measom et al. (US 20180368618 A1, hereinafter Measom).
Regarding claim 8, modified Sauerwein teaches the apparatus according to claim 6, as set forth above, discloses wherein the heat diffuser includes: a first sidewall extending between the front wall and the rear wall; a second sidewall extending between the front wall and the rear wall and located opposite the first sidewall (Inherently disclosed in the fire shield addition from Terrell Jr., Modified Fig. 16, where two sidewalls are shown); and an open bottom configured to receive heat output from the burn pot (Inherently disclosed in modified Sauerwein, where the fire shield 60 from Terrell Jr. has a mesh bottom that is open to the fire pot).

    PNG
    media_image4.png
    633
    450
    media_image4.png
    Greyscale

Modified Figure 16, Terrell Jr.
Modified Sauerwein does not disclose:
The heat diffuser having a front wall; a rear wall located opposite the front wall; a top wall extending between the front wall and the rear wall and further extending between the first sidewall and the second sidewall.
However, Measom discloses, in the similar field of pellet grills, a heat diffuser with a top, front and rear walls that is located above a heat source (Para. 0011, lines 8-9, “…a heat deflector plate 107…”, and Modified Fig. 5, where the top, front and rear walls are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fire shield from modified Sauerwein to include the top, front and rear walls as taught by Measom.

    PNG
    media_image5.png
    551
    480
    media_image5.png
    Greyscale

Modified Figure 5, Measom
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a movable heat deflector that can be shifted to accommodate different placement locations of the heat source as stated by Measom, Para. 0003, lines 6-10, “…a heat deflector plate within the cooking chamber, the heat deflector plate location adjustable with respect to the burner; and heat deflector repositioning means that allows a user to reposition the heat deflector plate in relation to the burner…”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 20170164783 A1, hereinafter Sauerwein) in view of Ahmed (US 20180084944 A1) and Terrell, JR. et al. (US 20180296031 A1, hereinafter Terrell Jr.) and in further view of Olsen (US 20170202394 A1).
Regarding claim 13, modified Sauerwein teaches the apparatus according to claim 12, as set forth above, discloses wherein the grease deflection bar is removably positioned on the front and rear racks (Inherently disclosed in the addition from Ahmed, Para. 0013, lines 1-2, “…the first and second cross members removably nest…”, where the multiple deflection bars are able to nest in the front and rear racks).
Modified Sauerwein does not disclose:
The front rack is removably positioned on front tabs of the main body, the rear rack is removably positioned on rear tabs of the main body and wherein the front and rear racks are removable from within the main body without requiring removal of any mechanical fasteners.
However, Olsen discloses, in the similar field of grills, a grill with tabs to hold racks in place (Claim 4, “…cooking grate having a supporting frame with a plurality of vertically extending tabs, and a plurality of food supporting members secured to said tabs for spacing said members from said frame.”, where the tabs are stated to support the racks and no fastening mechanism is shown, instead the racks rests on the tabs and would be removable). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grill apparatus and the grease deflection bar assembly from modified Sauerwein to include tabs on the grill to hold the grease deflection bar assembly as taught by Olsen.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having locations where the deflection bar assembly can be supported as stated by Olsen, Para. 0014, lines 6-8, “…center support cross bar is also spaced downwardly from the cooking surface, being supported by extended tabs…”.
Furthermore, it would have been obvious to try adding this modification to get a reasonable expectation of success, where tabs are shown holding deflection bars in Ahmed so adding tabs to the grill would allow the deflection bar assembly from modified Sauerwein to be held as well.

Response to Arguments
Applicant’s arguments, see Pages 10-19, filed 03/23/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art regarding the dual grease channels connected to openings located on the bottom of a grill.
Newly added claims 21-26 are also discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/01/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761